DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group II, claims 80, 84, and 88-89 in the reply filed on 02/17/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 88 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant states that the migratory substance composition comprises an organic compound with a molecular weight of less than 300 Da with organoleptic properties. The molecular weight range encompasses a weight of 0 Da which would deem the migratory substance to be an optional component of the claim for two reasons. One because the independent claim 80 does not refer to a migratory substance. And, two because an organic 

Claim 88 recites the limitation "migratory substance composition” in line 1. There is insufficient antecedent basis for this limitation in the claim. The claim depends from independent claim 80, which does not have the limitation of a migratory substance composition. 
Claim 89 recites the limitation "migratory substance composition" in line 2. There is insufficient antecedent basis for this limitation in the claim. The claim depends from independent claim 80, which does not have the limitation of a migratory substance composition. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chau (US 2013/0209713).
In regard to claim 1, Chau discloses a packaging material [0001]. The packaging material is utilized as a bag for packaging beef jerky [0048]. Thus, a packaged food product with a food material disposed in the package. The package is formed of a multilayer packaging film that is coextruded [0042]. The packaging film comprises three polymeric layers [0042]. The polymeric . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 84 and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau (US 2013/0209713) in view of Doutt et al. (US 2014/0106096, hereinafter “Doutt”).
In regard to claim 84, Chau discloses a packaged food product comprising a multilayer packaging film wherein the contact between the first and second polymer layer is discontinuous. Chau discloses that the cavities of the discontinuous portions comprises an oxygen scavenging material dispersed therein [0035]. Additional additives can be added to the cavities formed from the discontinuous portions of the film [0057]. 

Chau and Doutt both disclose food packaging film that comprises an additive in a polymeric layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the migratory slip and antistatic additives of Doutt in the cavities formed from the discontinuous portions of the film motivated by the expectation of forming a packaging material with reduced surface coefficient of friction, which prevents the film from sticking to itself and other surface such as converting equipment [Doutt 0030]. 
In regard to claim 88, modified Chau discloses that the migratory additive is a silicone oil [0060]. Silicone oil is comprises both inorganic and organic groups. Thus, given the broadest reasonable interpretation of “organic” within the claim, the examiner considers silicone oil to be an organic compound. Oil inherently has organoleptic properties. Silicone oil has a molecular weight of 162.379 g/mol (1 g/mol = 1 DA). Thus, the molecular weight is less than 300 Da. 
In regard to claim 89, modified Chau disclose that the film exhibits asymmetric release from exterior surfaces thereof of at least one component of the migratory substance composition [Doutt 0040, 0082 and Fig. 8].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782